Exhibit 10.1

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

LICENSE AGREEMENT

 

This License Agreement, effective as of September 20, 2005 (the “Effective
Date”), is made by and between STANDARD & POOR’S (“S&P”), a division of The
McGraw-Hill Companies, Inc., a New York corporation having an office at 55 Water
Street, New York, New York 10041, and the CHICAGO MERCANTILE EXCHANGE Inc.
(“CME”), a Delaware corporation having an office at 20 South Wacker Drive,
Chicago, Illinois 60606.

 

RECITALS:

 

WHEREAS, S&P compiles, calculates, maintains and owns rights in and to the
various stock indices listed in Appendix 1 to this Agreement and to the
proprietary data contained therein; and

 

WHEREAS, the S&P Stock Indices include the S&P 500/CITIGROUP Growth Index and
the S&P 500/CITIGROUP Value Index which S&P and CITIGROUP, Inc. (“CITIGROUP”)
together compile, calculate, maintain and own rights in; and

 

WHEREAS, S&P uses in commerce and has trade name and trademark rights to the
designations listed in Appendix 2 to this Agreement, including the designations
“S&P 500/CITIGROUP Growth Index” and “S&P 500/CITIGROUP Value Index” which S&P
uses with CITIGROUP’s permission; and

 

WHEREAS, CME wishes to use the S&P Stock Indices and S&P Marks in connection
with: (1) creating, issuing, listing, trading, clearing, marketing, and
promoting Futures Contracts and Options on Futures Contracts and activities
related thereto; and (2) making disclosure about such Contracts under applicable
laws, rules and regulations in order to identify that S&P is the source of the
S&P Stock Indices, pursuant to the terms and conditions hereinafter set forth;
and

 

WHEREAS, S&P wishes to license CME to use the S&P Stock Indices and the S&P
Marks for the purposes stated above and wishes, and has the right (with
CITIGROUP’s consent), to license the S&P/CITIGROUP Indices and S&P/CITIGROUP
Marks to third parties, such as CME; and

 

WHEREAS, the current license relationship between CME and S&P is set forth in a
license agreement dated September 24, 1997, as amended (the “1997 Agreement”);
and

 

WHEREAS, the parties wish to (i) modify and extend their license relationship on
the terms and conditions set forth herein, and (ii) supersede and replace all
prior agreements with regard to the subject matter of this License Agreement;



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1. DEFINITIONS. For purposes of this License Agreement, the following
definitions shall apply:

 

(a) “Agreement” shall mean this License Agreement.

 

(b) “CFTC” shall mean the Commodity Futures Trading Commission, as from time to
time constituted or, if at any time after the execution of this Agreement such
Commission is not existing and performing the duties assigned to it under the
Commodity Exchange Act, as amended, then the body performing such duties at such
time.

 

(c) “CME Substitute Contracts” shall have the meaning ascribed in Section 8 of
this Agreement.

 

(d) “CME Substitute Index” shall have the meaning ascribed in Section 8 of this
Agreement.

 

(e) “Competitive Contract” shall mean a Contract based upon a Competitive Index.

 

(f) “Competitive Index” shall mean the ***** or any index other than an index
for which CME pays S&P a license fee: (1) in which ***** or more of the *****
are also ***** of an S&P Index that is licensed to CME on an exclusive basis,
and which has ***** to such S&P Index for the ***** period immediately prior to
the Launch Date and each Launch Anniversary Date, as applicable; and (2) the
***** of which include ***** or more of the ***** of an S&P Stock Index that is
licensed to CME on an exclusive basis, and which has ***** to such S&P Index for
the ***** period prior to the Launch Date and each Launch Anniversary Date, as
applicable.

 

(g) “Competitive Market” shall mean (1) an organized, regulated derivatives
market that is subject to regulation as a designated contract market regulated
by the CFTC or under a comparable international regulatory structure that
employs a central counter-party model offers for trading products that would be
Futures Contracts under this Agreement (for example, without limitation, CBOT,
CBOE, Eurex, Euronext-Liffe, SGX, Tokyo Stock Exchange, Korea Exchange) or
(2) an entity that offers electronic trading in futures look-alike products
(meaning highly-standardized products for future settlement or delivery) and
that has obtained a recognized status or formal exemptive or no-action relief
from the CFTC in order to offer such products for trading to U.S. customers.

 

(h) “Confidential Information” shall have the meaning ascribed to it in
Section 12(b) of this Agreement.

 

(i) “Contract” shall mean a Futures Contract or Option Contract that utilizes a
single S&P Stock Index hereunder.

 

Page 2



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(j) “Emerging Indices” shall include indices that are not based on developed
indices. Emerging Indices include but are not limited to: 1. indices based on
geographically emerging markets (a “China” index or a “Middle East” index); 2.
indices that are constructed in novel or unique ways that are unfamiliar to most
market participants (for example, a new index construction that relies on the
prices of intervening instruments might be an emerging index, especially if
there are no commonly-traded products using the index at the time it is offered
to CME); and 3. indices based on underlying products that have not developed
liquid trading in the direct market for the products of which the index is
composed (for example, an index composed of prices of new and illiquid ETFs).

 

(k) “ETF” shall mean: a pooled investment vehicle, trust, investment company or
other collective or commingled investment vehicle (including, but not limited
to, an issuer registered under the U.S. Investment Company Act of 1940), that
has the following characteristics: (i) the ETF issues, sells, and redeems blocks
of shares or other interests, which blocks are sometimes referred to as
“creation units”; (ii) the shares, units or similar interests thereof are listed
on an exchange; and (iii) the investment objective thereof is to own a basket of
stocks and/or other financial instruments (such as futures, options, and other
derivative contracts) in an attempt to replicate substantially the price and
dividend performance of the stocks represented by a single index, such as an S&P
Stock Index.

 

(l) “Futures Contracts” shall mean: (1) all instruments: (A) the trading of
which is within the exclusive jurisdiction of CFTC (assuming for this purpose
that the instruments were traded in the United States regardless of where they
are actually traded), (B) which are regulated by the CFTC as futures contracts
(assuming for this purpose that such instruments were traded in the United
States regardless of where they are actually traded), and (C) which CME has the
authority to trade under its articles, by-laws, and rules; and (2) those
instruments which, as of September 24, 1997, meet all of the requirements
specified in clause (1) of this Subsection (l) but subsequent to September 24,
1997 fail to meet the requirements of clause (1)(A) of this Subsection
(l) solely because another U.S. regulatory authority (in addition to, or in
substitution of, the CFTC) is given regulatory jurisdiction over such
instruments.

 

(m) “Indexed Contracts” shall mean (1) Futures Contracts the final settlement
price of which is calculated using one or more values of an S&P Stock Index and
(2) Option Contracts on such Futures Contracts. Indexed Contracts include,
without limitation, S&P ETF Contracts.

 

(n) “Launch Date” shall mean the first day that a Contract begins trading on the
CME.

 

(o) “Launch Anniversary Date” shall mean each ***** anniversary of a Launch
Date.

 

(p) “Normalized Volume” shall be calculated by applying the formula specified in
item 3 of Appendix 6 attached hereto.

 

(q) “Notional Value” of a Contract shall mean (a) where the final settlement
value of such Contract uses the level of an S&P Stock Index, the product of the
multiplier of such Contract and the closing value of the underlying index on the
date of calculation and (b) where the final settlement value of such Contract
uses the price of an S&P Index ETF share, the product of the

 

Page 3



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

number of such S&P Index ETF shares included in such Contract and the price of
such S&P Index ETF share on the date of calculation.

 

(r) “Option Contract” shall mean an option to purchase or sell Futures
Contracts. An Option Contract shall not include a contract that satisfies both
of the following criteria: (i) it was a security under the Securities Exchange
Act of 1934, as amended as of December 1, 1990, and (ii) it was not an option on
a future under the Commodities Exchange Act, as amended as of December 1, 1990.

 

(s) “S&P Affected Contract” shall have the meaning set forth in Section 5(g).

 

(t) “S&P/CITIGROUP Indices” shall mean the S&P 500/CITIGROUP Growth Index and
the S&P 500/CITIGROUP Value Index.

 

(u) “S&P/CITIGROUP Marks” shall mean the designations “S&P 500/CITIGROUP Growth
Index” and “S&P 500/CITIGROUP Value Index.”

 

(v) “S&P ETF Contracts” shall mean all Futures Contracts and Option Contracts on
such Futures Contracts, that use an S&P Index ETF as their sole underlying
interest and that were under the joint jurisdiction of the SEC and CFTC as of
February 18, 2005, including any such contract that is a security future as such
term is currently defined in Section 1a(31) of the Commodity Exchange Act (CEA).

 

(w) “S&P Index ETF” means an ETF as to which the sole underlying index is an S&P
Stock Index.

 

(x) “S&P Marks” shall mean the designations listed in Appendix 2 to this
Agreement.

 

(y) “S&P Stock Indices” shall mean the stock indices listed in Appendix 1 to
this Agreement.

 

(z) “Sector-based Indices” shall include indices that are target to a specific
business sector. Sector-based Indices include but are not limited to: S&P Energy
Stock Price Index, S&P Financial Stock Price Index, S&P High Technology Stock
Price Index, S&P Public Utility Stock Price Index, S&P Consumer Staple Stock
Price Index, S&P Transportation Stock Price Index, S&P Energy Stock Price Index,
S&P Financial Stock Price Index, S&P High Technology Stock Price Index, S&P High
Technology Stock Price Index, S&P Public Utility Stock Price Index, S&P Public
Utility Stock Price Index, S&P Consumer Staple Stock Price Index, S&P Consumer
Staple Stock Price Index, S&P Transportation Stock Index and S&P Transportation
Stock Price Index.

 

(z) “Total Volume” shall mean the total volume of all Indexed Contracts that
utilize the S&P 500 Index, plus the Total Normalized Volume (as defined in
Appendix 6) in the Competitive Contract.

 

Page 4



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

2. GRANT OF LICENSE.

 

(a) General. Subject to the terms and conditions of this Agreement, S&P hereby
grants to CME worldwide licenses: (1) to use the S&P Stock Indices solely in
connection with creating, issuing, listing, trading, clearing, marketing, and
promoting Indexed Contracts; and (2) to use and refer to the S&P Marks in
connection with creating, issuing, listing, trading, clearing, marketing, and
promoting Indexed Contracts and with making such disclosures about Indexed
Contracts as CME deems necessary or desirable under any applicable federal or
state laws, rules or regulations or under this Agreement in order to indicate
the source of the S&P Stock Indices.

 

(b) Electronic Trading System Rights. The licenses granted to CME by this
Agreement extend to the trading of Indexed Contracts at CME and also on any
electronic trading system on which CME offers its products for trading, but only
to the extent that the Indexed Contracts traded on such electronic trading
system are cleared by CME.

 

(c) Index Value Dissemination Rights. Subject to the terms and conditions of
this Agreement, S&P further grants to CME a non-exclusive worldwide license to
disseminate, at CME’s sole expense, the S&P Stock Indices, in real-time,
internally, via the GLOBEX system and to and through third-party communications
vendors, for information purposes, pursuant to and subject to the terms and
conditions set forth in Appendix 7.

 

(d) Limited Licenses. CME acknowledges that the S&P Stock Indices (except for
the S&P/CITIGROUP Indices) and the S&P Marks (except for the S&P/CITIGROUP
Marks) are the exclusive property of S&P, that S&P has and retains all
proprietary rights therein (including, but not limited to, trademarks and
copyrights), and that the S&P Stock Indices (except for the S&P/CITIGROUP
Indices) and their compilation and composition and changes therein are in the
complete control and discretion of S&P. CME acknowledges that the S&P/CITIGROUP
Indices and the S&P/CITIGROUP Marks are the exclusive property of S&P and
CITIGROUP, that S&P and CITIGROUP have and retain all proprietary rights therein
(including, but not limited to, trademarks and copyrights) and that the
S&P/CITIGROUP Indices and their compilation and composition and changes therein
are in the complete control and discretion of S&P and CITIGROUP. Except as
otherwise specifically provided herein, S&P reserves all rights to the S&P Stock
Indices and the S&P Marks which are not expressly licensed hereunder and this
Agreement shall not be construed to transfer to CME any right to, or interest
in, the S&P Stock Indices or the S&P Marks, or in any copyright, trademark or
proprietary right pertaining thereto.

 

(e) Licensing of Additional S&P Stock Indices. Unless otherwise agreed by the
parties in writing, this Agreement shall govern any and all licenses to S&P
Stock Indices (whether newly created by S&P or resumed after discontinuation)
and S&P Marks granted by S&P to CME during the term of this Agreement. Upon the
granting by S&P to CME of any such license, Appendix 1 and 2 to this Agreement
shall be amended accordingly.

 

(f) Restrictions on Indexed Contracts. Aside from S&P’s limited approval rights
provided below, there will be no restrictions placed on how CME structures
Indexed Contracts or how

 

Page 5



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CME offers Indexed Contracts for trading, except as specifically described below
with respect to novel settlement methodology and product construction and
certain other types of Indexed Contracts. For example, CME may structure an
Indexed Contract that is a Futures Contract based upon a combination of S&P
Stock Indices. CME may also offer separate Indexed Contracts on different S&P
Stock Indices and facilitate spread trading among them through special quoting
or pricing mechanisms. For the avoidance of doubt, CME may continue to offer
Indexed Contracts for trading through any trading or quoting mechanism that CME
offers today, including quoting based on volatility, without limitation of any
trading or quoting mechanisms that CME may offer in the future. CME may offer
spread trading that results in multiple Indexed Contracts being traded and CME
collecting fees for those Indexed Contracts and in such event, S&P will be paid
license fees for each of those Indexed Contracts as if each Indexed Contract had
traded separately. If CME lists a spread product reflecting an interest in
multiple Indexed Contracts as a separate instrument such that one Indexed
Contract is traded and CME collects fees for one Indexed Contract, S&P will be
paid a license fee for one Indexed Contract at the highest per-Contract rate
that would apply to any included Indexed Contract.

 

If an Indexed Contract developed by CME or a third party uses a novel settlement
methodology or novel construction, then:

 

(1) to the extent that the ultimate settlement value that uses an S&P Stock
Index value (the “S&P Settlement Value”) constitutes protectible intellectual
property, S&P shall own the settlement value, which shall be exclusively
licensed to CME under this Agreement, and S&P shall be paid the applicable fee
for each trade of such Indexed Contract.

 

(2) to the extent that the methodology or product construction is CME’s
development and constitutes protectible intellectual property, CME shall own the
intellectual property rights in the methodology and product construction.

 

(3) nothing in this Agreement shall give CME the right to license a third party
to use the S&P Settlement Value in conjunction with the CME methodology or
product construction, nor shall it give S&P the right to license a third party
to use the CME methodology or product construction (or the settlement value that
results from the use of it).

 

(4) CME shall obtain S&P’s prior approval before launching an Indexed Contract
that employs a novel settlement methodology or product construction, which
approval may only be withheld if S&P reasonably concludes that the proposed
Indexed Contract presents (i) a legal or regulatory risk to S&P, (ii) a risk of
tarnishing S&P’s business reputation by virtue of its presumed association with
an Indexed Contract, including where an S&P Index value might be combined with
an index value of a competitor to S&P, or (iii) without limitation of S&P’s
right of review under Section 10(a) of this Agreement, a risk to S&P’s rights in
the S&P Marks that is caused by CME’s proposed name for the Indexed Contract. In
addition, with respect to any proposed Indexed Contract that is calculated using
one or more values of an S&P Stock Index in combination with an index or indices
of index providers other than S&P, regardless of whether it constitutes a novel
settlement methodology or product construction, S&P’s

 

Page 6



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

prior approval, subject to the same conditions as set forth in this subsection
2(f)(4), shall be required.

 

A settlement methodology or product construction shall be considered “novel” for
purposes of this section if it is a methodology or construction that was not
used in any product listed for trading on a global exchange on or before the
Effective Date.

 

(5) With respect to so-called “TRAKRS” products that as of the Effective Date
trade on CME and that are calculated using one or more values of an S&P Stock
Index, the parties acknowledge and agree that, beginning as of the Effective
Date, they are Indexed Contracts for purposes of this Agreement, including
without limitation Section 5 hereof. With respect to any new TRAKRS products, or
any other product that is an Indexed Contract hereunder that is issued or
sponsored by a third party, CME agrees that such third party shall be required,
to the extent required by law, to obtain a license or other authorization from
S&P to use the relevant S&P Stock Index and S&P Marks in connection with that
product before that product may be listed on CME.

 

(g) CBOE-S&P License. Notwithstanding Section 2(f), CME will not list for
trading Indexed Contracts that are exclusively licensed by S&P to CBOE/CFE under
Amendment No. 6 to the S&P-CBOE license agreement during the term of that
amendment, in that CME shall not use the S&P 500 or S&P 100 Indices to derive,
maintain, publish, calculate or disseminate a Volatility Index, Variance
Indicator or BuyWrite Index (as defined therein), or the S&P Marks, in
connection with the creation, issuance, exercise of an investment product of any
kind or character whatsoever, including without limitation Futures Contracts or
Option Contracts. The limitations of this Subsection 2(g) shall not apply if CME
is providing services to CBOE or other party duly licensed by S&P with that
party’s consent. CME agrees not to dispute under the 1997 Agreement, and to
“grandfather” under this Agreement, the exclusive rights that S&P granted to
CBOE relating to the listing of certain futures products that use the S&P 500
index as described in Amendment No. 6 to the S&P-CBOE license provided to CME.
In consideration for this, S&P agrees to pay CME *****. CME relinquishes any
claim to list Indexed Contracts that use an S&P 500 variance, volatility or
buy-write index to the extent that such products are granted exclusively to CBOE
under its S&P license during the term of that license. For the avoidance of
doubt, this protection of CBOE’s rights does not limit the pricing or quoting
mechanisms through which CME offers allowed Indexed Contracts for trading,
including, without limitation, quoting based on volatility. The rights
grandfathered to CBOE are non-transferable. Those rights shall revert to CME
upon the expiration or termination of the grant to CBOE to the extent that those
rights are otherwise granted to CME in this Agreement. CME agrees to make no
claim that this Agreement grants CME the right to list Indexed Contracts that
use CFE’s proprietary indices, such as the VIX, or any other proprietary indices
of a third party.

 

(h) S&P ETF Contracts. All S&P ETF Contracts shall be based on an underlying
amount of 100 shares of the relevant S&P Index ETF. However, if the value of
such share is decreased by 30% or more from its value when the corresponding S&P
ETF Contract was first launched, CME may increase the number of ETF shares in
the S&P ETF Contract in order to approximate the original Notional Value of the
Contract. Such an increase may be made in 100 share increments or other
increments that in CME’s sole discretion is determined to be the most conducive
to trading the S&P ETF Contract even if such an increase makes the value of the
S&P ETF Contract greater than the initial value of the S&P ETF Contract.

 

Page 7



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

3. EXCLUSIVITY.

 

(a) Licensed Indices. Subject to and except as otherwise provided in this
Agreement, the license for the S&P Stock Indices listed in Appendix 1 shall be
exclusive for the period commencing on the Effective Date and ending on
December 31, 2016. The license shall continue on a non-exclusive basis
thereafter for the duration of the term of this Agreement.

 

(b) S&P 500 Index. (i) For the S&P 500 Index, CME’s exclusive rights will
automatically extend through December 31, 2008. With respect to each subsequent
***** during the license term, CME will retain its exclusive rights to the S&P
500 as long as the E-mini S&P 500 Contract, as currently structured (i.e., with
a multiplier of $50), achieves a total average daily volume (“ADV”) of at least
***** contracts (“E-mini ADV Threshold”). If in any *****, the E-mini ADV
Threshold is not achieved, CME will have the option to continue its exclusivity
for the following ***** if CME pays to S&P the difference between the total
license fees associated with the trading of the E-mini S&P 500 Contract for the
***** and the total license fees that would have been paid to S&P if the E-mini
ADV Threshold had been exactly met for such *****. If CME does not remit such
payment to S&P, CME’s license for the S&P 500 shall become nonexclusive for the
remainder of the license term. S&P shall provide CME written notice following
any ***** in which the ADV Threshold is not met or prior to licensing any other
party, with a period of at least 45 days for CME to make up any payments and in
such case CME would retain the exclusivity to the S&P 500 Index. Notwithstanding
the foregoing, CME shall maintain its exclusivity and not be required to make
any additional payments to S&P if the E-mini ADV Threshold is not met and any of
the following circumstances apply and, as applicable, continue to apply:

 

(1) the average daily trading volume in S&P 500 equity index options (for
purposes of this paragraph options on S&P Index ETFs such as “SPDRs” and
“iShares S&P 500” will be considered S&P 500 equity index options) listed on
CBOE and/or any other options exchange has declined by ***** or more from the
value reported immediately after the Effective Date;

 

(2) The amount of money that is benchmarked to the S&P 500 Index, as reported in
S&P’s published Annual Survey of Indexed Assets, has declined by ***** or more
from the value reported immediately after the Effective Date, based on the
report published immediately before the end of the ***** in question; or

 

(3) The decline in CME’s trading volume can be attributed in substantial part to
a change in the regulatory treatment or tax treatment that applies to CME’s
E-mini S&P 500 Contract (for example, without limitation, the loss of risk-based
margin treatment or 60-40 tax treatment).

 

(ii) In the event CME lists Competitive Contracts (vis-a-vis the E-mini S&P 500
Contract) for trading, the ***** period prior to the Launch Date of such
Contracts shall be deemed the “Reference Year.” ***** following such Launch
Date, and each ***** on the Launch Anniversary Date it shall be determined
whether, during the preceding *****, there has been a ***** or greater
Attributable Decrease (as defined herein) in both E-mini S&P 500 Contract volume
and S&P Market Share (as defined herein) compared to levels during the Reference
Year.

 

Page 8



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

An Attributable Decrease in E-mini S&P 500 volume shall be measured by the
lesser of: (1) the difference between the annual trading volume in the E-mini
S&P 500 Contract during the Reference Year and the trading volume in the E-mini
S&P 500 Contract during the ***** prior to the relevant Launch Anniversary Date;
and (2) the Normalized Volume in the Competitive Contract during such *****
period. “S&P Market Share” shall be the percentage of Total Volume represented
by E-mini S&P 500 trading volume.

 

In the event there has been a ***** or greater Attributable Decrease in both
E-mini S&P 500 trading volume and S&P Market Share, then ***** following the
date such decreases are calculated, the Attributable Decrease in E-mini S&P 500
volume and S&P Market Share shall be calculated a second time for the *****
period immediately prior to the date of the second calculation.

 

In the event that after such second calculation, E-mini S&P 500 volume and S&P
Market Share remain below ***** of their levels in the *****, the licenses
granted hereunder for the S&P 500 Index and its associated Marks shall
immediately become non-exclusive and continue for the remainder of the term of
this Agreement on a non-exclusive basis.

 

In the event the license for the S&P 500 Index becomes non-exclusive pursuant to
this Subsection 3(b)(ii), there shall be no further adjustment to the license
fees paid to S&P by CME for Indexed Contracts that use the S&P 500 Index
pursuant to Subsection 5(g), and such license fees shall be the Basic License
Fee described in Section 5(a) and the fee specified in Section 5(c) with respect
to the E-mini S&P 500 Contract, adjusted, if applicable, pursuant to
Section 5(b), for the remainder of the term of this Agreement.

 

(c) Non-S&P 500 Index.

 

(1) For any Sector-based Index or Emerging Index for which an Indexed Contract
is listed after the Effective Date, CME’s exclusive rights will automatically
extend for ***** years from the listing of the first Indexed Contract on each
such index CME’s exclusivity for each such index shall continue on ***** basis
so long as the Indexed Contracts on each such index collectively achieve an
average daily volume (ADV) of *****. The ADV shall be measured over the *****
immediately preceding the anniversary of the listing of the first Indexed
Contract on the relevant index.

 

(2) For any S&P Stock Index that is not a Sector-based Index or Emerging Index
for which an Indexed Contract is listed after the Effective Date, the
exclusivity shall be for ***** years. CME shall maintain the exclusivity for
each such S&P Stock Index that has Contracts that collectively achieve an ADV of
***** by the ***** anniversary of trading. The ADV shall be measured over the
***** immediately preceding the ***** anniversary of the listing of the first
such Indexed Contract. For all subsequent years, CME shall retain exclusivity if
the ADV threshold of ***** is met by the subsequent anniversary of the listing
of the first such Indexed Contract, as measured over the preceding *****.

 

Page 9



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

For the purpose of subsections (b) and (c) above, the total volume of all
Indexed Contracts that use a single S&P Stock Index shall be cumulated to
calculate the ADV.

 

(3) CME’s exclusive rights to the S&P Small Cap 600 index will automatically
extend through January 1, 2008. For each ***** thereafter, CME shall maintain
the exclusivity for the S&P Small Cap 600 index if the Indexed Contracts that
use that index collectively achieve an ADV of ***** by January 1 of the relevant
year. The ADV shall be measured over the ***** immediately preceding the
relevant January 1.

 

(4) Indexed Contracts are most likely to succeed if both CME and S&P devote
commercially reasonable efforts to promoting the underlying index and, as
applicable, the related Contracts to the relevant target market. Consequently,
if CME fails to meet an ADV target specified in this Section 3, at CME’s request
prior to any expiration of CME’s exclusive rights, S&P agrees to meet and
discuss with CME in good faith whether the period of exclusivity should be
extended and promotional efforts enhanced before CME’s exclusive rights are
terminated. However, if after good faith discussions S&P determines in its sole
discretion that the product is more likely to succeed if it is not listed
exclusively at CME, S&P shall have the right to terminate CME’s exclusivity
under the relevant license within three months after the discussions between CME
and S&P have ended. It is recognized by the parties that S&P has no obligation
or current intention to market and promote Indexed Contracts.

 

4. RIGHT OF FIRST REFUSAL ON NEW S&P STOCK INDICES.

 

During the term of this Agreement, CME shall have a right of first refusal on
licenses to base Indexed Contracts on any stock indices not licensed hereunder
as of the Effective Date, and which are developed and compiled ***** during the
term of this Agreement. CME shall not receive a new right of first refusal on
any index that CME failed to accept the right of first refusal on between
September 24, 1997 and the Effective Date. Prior to offering any such license to
any other party, S&P must first offer the license on an exclusive basis to CME.
S&P must provide CME with reasonably sufficient information on which to base its
acceptance or rejection of S&P’s offer, including, without limitation,
information and data (if available) indicating the amount of assets benchmarked
to such index. CME shall have sixty (60) calendar days thereafter to accept the
offered license, in writing, on mutually agreeable terms, or to reject the
offered license. However, if no agreement with respect to the offered license is
reached between CME and S&P, S&P shall not grant such license to another party
on more favorable terms than were offered to CME.

 

CME agrees to list Indexed Contracts on any such stock index that it accepts a
license for within one year of such license becoming effective. This one year
time limit shall be adjusted for any regulatory delays that are not primarily
attributable to CME’s inactions. The one year time limit shall apply on an
index-by-index basis and S&P ETF Contracts will be treated separately from
Futures Contacts based directly on an index. With respect to any

 

Page 10



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

proposed S&P ETF Futures Contract, the one year period shall begin only once the
following requirements are met: (1) the proposed S&P ETF Futures Contract has
met CME listing standards as set forth in Section 6 of the CME Rule Book,
(2) trading in the underlying S&P Index ETF has achieved an average daily
trading volume of at least ***** shares during the ***** immediately prior to
the request and (3) CME has been trading a Futures Contract based directly on
the S&P Stock Index underlying the S&P Index ETF for at least *****.

 

If CME does not launch an Indexed Contract on the relevant S&P Stock Index or
S&P Index ETF within *****, S&P shall have the right to terminate CME’s license
for such S&P Stock Index, or to terminate CME’s exclusive rights with respect to
such S&P Stock Index. S&P shall have sole discretion with regard to terminating
CME’s rights but must such termination must occur, if at all, within *****.

 

5. LICENSE FEES.

 

(a) Basic License Fee. Subject to the terms and conditions of this Agreement,
CME shall pay S&P $***** for each Contract traded with respect to the current
“big” S&P 500 Contract (i.e., for this purpose, the Contract that has been
listed on CME since 1982, the current multiplier of which is $250 (the “Big
Contract”) and $***** for each Contract traded with respect to any other Indexed
Contract, through and including the date on which this Agreement is terminated
or expires pursuant to the terms hereof, except as otherwise specifically
provided for in this Section 5.

 

(b) License Fees if Multiplier of Big Contract is Adjusted. If CME, in its sole
discretion, adjusts the multiplier of the Big Contract, the basic license fee
described in Section 5(a) will be proportionately adjusted on a prospective
basis as of the date of such change. CME shall provide S&P with at least thirty
(30) days advance written notice of such change, which notice shall specify the
adjustment to S&P’s license fee. ***** thereafter, and for so long as CME trades
Contracts that use the S&P 500 Index and that have a multiplier of *****, and so
long as the S&P 500 Index is licensed to CME on an exclusive basis, CME will
compare the fees paid to S&P during the ***** period preceding ***** of the
adjustment date, in regard to such Contracts, with the average annual fee paid
to S&P therefor during the ***** period prior to the first day that the adjusted
Big Contract was listed for trading. If the total license fee paid to S&P for
the S&P 500 Index in such ***** period is less than the average annual license
fee for the S&P 500 Index for such ***** period, CME shall pay S&P the
difference within sixty (60) days of the relevant ***** of the adjustment date.
Notwithstanding the foregoing, under no circumstances shall CME be required to
pay S&P more than $***** per Contract traded. An example of the above-described
calculation is included in Appendix 5.

 

CME shall adjust the multiplier of any existing or future Indexed Contract only
in the event that CME determines, in its sole discretion, that such an
adjustment will result in an increase in revenue to both CME and S&P.

 

Page 11



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(c) S&P 500 E-mini-Contract. Subject to Section 5(g), for the E-mini S&P 500
Contract as currently structured (i.e., that has a contract multiplier of $50),
CME shall pay S&P a per-Contract license fee equal to $*****.

 

(d) S&P ETF Contracts. CME shall pay S&P $***** for each S&P ETF Contract
traded. Such license fees shall be paid in accordance with Sections 5(e) and
5(f) of this Agreement.

 

(e) New Big-Sized Contracts. Subject to Section 5(g), for each Indexed Contract
(excluding S&P ETF Contracts) first listed after the Effective Date with an
initial Notional Value greater than $100,000, CME shall pay S&P $***** per
Contract traded.

 

(f) Mini Contracts. For each Indexed Contract (excluding S&P ETF Contracts),
regardless of the date when it was first listed, and with an initial Notional
Value of less than or equal to $100,000, CME shall pay S&P a per-Contract
license fee equal to $*****.

 

(g) License Fee Adjustments if Contract that uses a Competitive Index is Traded.
If, after September 24, 1997 CME began trading Competitive Contracts, or if
after the Effective Date CME begins trading Competitive Contracts, CME shall
compensate S&P for any decrease in volume in the Indexed Contracts affected by
such Competitive Contracts (“S&P Affected Contracts”) that is not attributable
to the normal decrease in trading volume for all Indexed Contracts. As
compensation for any such decrease in volume, S&P shall, in respect of each such
S&P Affected Contract, be paid the lesser of the following: (1) the loss in
volume (defined as the difference between the average annual volume for the
***** period preceding the Launch Date of Competitive Contracts and the volume
in each such S&P Affected Contract during the ***** period following such Launch
Date) multiplied by the per-Contract license fee paid to S&P for the S&P
Affected Contract during that ***** period; or (2) the Normalized Volume of the
Competitive Contract multiplied by the per-Contract license fee paid to S&P for
the S&P Affected Contract during that period. The calculations described in this
Section 5(g) shall be made, on each Launch Anniversary Date for the Competitive
Contracts, in ***** that Competitive Contracts are traded, with the ***** period
in question recalculated on a rolling basis. Amounts payable to S&P hereunder
shall be paid within sixty (60) days of the relevant Launch Anniversary Date. An
example of this calculation is included in Appendix 6.

 

In the event CME reduces the Notional Value of the S&P Affected Contract either
prior or subsequent to its listing Competitive Contracts for trading, CME shall
pay to S&P the lesser of the amounts calculated pursuant to Section 5(b) or
5(g).

 

(h) Payment Schedule. The license fees payable pursuant to this Section 5 shall
be determined at the end of each month and shall be paid within fifteen
(15) days after the end of each month. Each payment shall be accompanied by a
full accounting of the basis for the calculation of the fee. The amounts
required to be paid pursuant to Sections 5(b) or (g) shall be payable in
accordance with such sections and shall be accompanied by a full accounting of
the basis for the calculation of the payment.

 

Page 12



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(i) Right to Audit. During the term of this Agreement and for a period of one
(1) year after its termination or expiration, S&P shall have the right, during
normal business hours and upon reasonable notice to CME, to audit on a
confidential basis the relevant books and records of CME to determine that the
license fees, and other amounts payable hereunder, have been accurately
calculated. The costs of such audit shall be borne by S&P unless it determines
that it has been underpaid by five percent (5%) or more; in such case, the costs
of the audit shall be paid by CME.

 

(j) Fee Reductions for Unlicensed Use by Competitive Markets.

 

If a Competitive Market is engaged in unlicensed trading of a product that is
included in the scope of CME’s exclusive rights hereunder and (1) that
unlicensed product is “related” to (as described below in this Section 5(j)) an
Indexed Contract already trading on CME (a “CME Affected Indexed Contract”) and
(2) CME suffers a decline in its gross revenues from that CME Affected Indexed
Contract, then the license fees payable by CME in the future with respect to the
CME Affected Indexed Contract will be reduced as follows:

 

If the decline in CME’s gross revenues is at least *****, then, subject to the
conditions below, CME will receive a reduction in the applicable fee equal to
the percentage decline in CME’s gross revenues, plus *****, up to a maximum
reduction of ***** lower than the fee defined in Section 5(a) to (f). For
example:

 

  •   If CME experiences a ***** decline in gross revenues, there will be no
reduction in the applicable fee

 

  •   If CME experiences a ***** decline in gross revenues, the applicable fee
will be reduced by *****

 

  •   If CME experiences a ***** or greater decline in gross revenues, the
applicable fee will be reduced by *****

 

The decline in CME gross revenues will be measured annually as follows:

 

  i. The expected annual volume growth rate for the CME Affected Indexed
Contract shall be estimated based upon the lowest of the following (including
any negative growth rates): *****, in each case for the period immediately prior
to the initial launch of the unlicensed product.

 

  ii. Project the expected CME ADV for the CME Affected Indexed Contract for the
next ***** years by applying the expected annual volume growth rate determined
in subsection i above to the ADV of the CME Affected Indexed Contract for the
***** immediately prior to the initial launch of the related unlicensed product.

 

  iii. Determine the expected gross revenues for the CME Affected Indexed
Contract the next ***** years by multiplying the expected annual volumes
determined in subsection ii above by CME’s average revenue rate per contract
traded in the CME Affected Indexed Contract for the ***** period immediately
prior to the initial launch of the unlicensed product.

 

  iv. Determine a revenue shortfall amount by subtracting the actual annual
revenues from the expected annual revenues determined in subsection iii above.

 

Page 13



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  v. Determine the percentage of revenue decline, if any, by dividing the
revenue shortfall amount into the expected annual revenue.

 

  vi. Calculate the appropriate adjustment to rates as set out above for each
year, which CME may take as credit against payable fees in the following
calendar year.

 

  vii. Except as provided below, the rate reduction that applies for the *****
year shall continue for the duration of the term of this Agreement unless in the
final ***** of the third year CME achieves or exceeds the expected annual ADV
for the ***** year.

 

However, CME will not be entitled to any adjustment in rates for a particular
year if any of the following conditions apply:

 

  1. CME’s actual ADV in the CME Affected Indexed Contract for such year exceeds
the expected CME ADV calculated in subsection ii above; or

 

  2. the Notional Value traded in the unlicensed product is less than ***** of
the Notional Value expected to be traded in the CME Affected Indexed Contract;
or

 

  3. the decline in CME’s actual ADV in the CME Affected Indexed Contract versus
the expected CME ADV can be substantially attributed to a change in the
regulatory treatment or tax treatment that applies to the CME Affected Indexed
Contract or a material business failure on CME’s part that has substantially
impacted trading volumes in CME products generally (for example, without
limitation, a major scandal in CME’s markets that damages CME’s reputation and
negatively impacts trading).

 

If, after there has been one or more adjustments to the rates for a CME Affected
Indexed Contract pursuant to the foregoing and the competitive unlicensed
product that precipitated such adjustment in rates stops trading on a
Competitive Market then, effective on the first day of the next calendar month,
the rates payable by CME for the CME Affected Indexed Contract shall revert to
the rates that applied prior to the time of the first adjustment. CME would
remain eligible in such event for reduced fees under this Section 5(j) if in the
future another such competitive unlicensed product is listed on a Competitive
Market.

 

If there are multiple competitive unlicensed products being listed, the
following will apply:

 

  (i) During any ***** period that is triggered by the listing of a competitive
unlicensed product, the trading volume of all competitive unlicensed products
that are listed during such period will be aggregated for purposes of
determining whether the Notional Value requirement in subsection ii above is
satisfied for any *****.

 

  (ii)

If a permanent fee reduction under Section 5(j)vii applies, and a new
competitive unlicensed product is listed or the same competitive unlicensed
product is listed on a new Competitive Market (in either case impacting the CME
Affected Indexed Contract as to which the permanent reduction applies), then a
new ***** period will begin, based upon newly-calculated volume and revenue
estimates, and CME will be eligible for further reductions based upon the
formula above if CME again experiences a qualifying decline in gross

 

Page 14



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

 

revenues. Any such reduction would be applied only as an increase to the
existing percentage reduction applied against the original applicable fee
specified in Section 5(c) and would not be a compounding of reductions. For
example, if a ***** fee reduction has become permanent with respect to a
particular CME Affected Indexed Contract and a new ***** period is begun on the
basis of a new competitive unlicensed product:

 

  •   If CME experiences a ***** decline in gross revenues, there will continue
to be a ***** fee reduction

 

  •   If CME experiences a ***** decline in gross revenues, the fee reduction
would be increased to *****

 

  •   If CME experiences a ***** or greater decline in gross revenues, the fee
reduction would be increased to *****

 

S&P will have the right to conduct a reasonable audit on a confidential basis of
CME’s books and records related to trading volumes and gross revenues in the CME
Affected Indexed Contract if CME asserts that it is entitled to a reduction in
rates pursuant to the foregoing.

 

For purposes of this Section 5(j), an unlicensed product will be deemed to be
“related” to an Indexed Contract even if it is not equal to an Indexed Contract
(such that CME did not have the right to eliminate license fees or terminate
this Agreement) but is designed to substantially replicate the economic
performance of an Indexed Contract such that the use of the unlicensed product
may effectively be substituted for the use of the Indexed Contract with little
or no difference in market risk. For example, an unlicensed S&P ETF Contract
offered by a Competitive Market would be related to a broad-based Indexed
Contract that is settled to the same S&P Stock Index as underlies the S&P Index
ETF.

 

6. TERM.

 

The term of this Agreement shall commence as of the Effective Date and shall
continue in full force and effect until December 31, 2017, unless and until
terminated earlier in accordance with Section 7 hereof.

 

7. TERMINATION.

 

(a) Material Breach. In the case of a breach of any of the material terms or
conditions of this Agreement by either party, the other party may terminate this
Agreement by giving thirty (30) days prior written notice to the non-breaching
party of its intent to terminate, which notice shall specify the nature of the
alleged breach, and such notice shall be effective on the date specified therein
for such termination unless the breaching party shall correct such breach within
the notice period. In addition, at any time during the term of this Agreement,
either party may give the other party ninety (90) days prior written notice of
termination if the terminating party believes in good faith that material damage
or harm is occurring to the reputation or goodwill of the terminating party by
reason of its continued performance hereunder, and such notice shall be
effective on the date specified therein of such termination, unless the other
party shall correct the condition causing such damage or harm within the notice
period.

 

Page 15



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(b) Discontinuation of an S&P Stock Index. S&P shall have the right in its sole
discretion to cease compilation and publication of any of the S&P Stock Indices
without liability hereunder and, upon prompt written notice to CME of such
discontinuance and subject to Section 8 hereof, to terminate the license granted
hereunder as to such discontinued S&P Stock Index and the associated S&P Marks;
provided, however, that S&P shall use its best efforts to give CME at least one
(1) year prior written notice of such discontinuation and further provided,
however, that all Indexed Contracts that use the discontinued S&P Stock Index
which are open and listed for trading on the date of such notice of termination
was provided to CME, may nevertheless continue to be traded until such Indexed
Contracts either expire and are no longer listed for trading or until thirty-six
(36) months following the date of such notice of termination, whichever occurs
first. CME’s obligations to make payment to S&P with respect to any Indexed
Contract licensed pursuant to this Agreement and that use the discontinued Index
shall terminate effective on the date on which the license for the discontinued
Index is effectively terminated by S&P.

 

(c) Cessation of Trading in or De-Listing of an S&P ETF. S&P shall inform CME in
writing if S&P becomes aware of any pending cessation of trading in, or
de-listing of, an S&P ETF. S&P shall have no other obligations to CME under this
Agreement in connection with the cessation of trading in, or de-listing of, an
S&P ETF. CME understands that during the term of this Agreement, one or more of
the S&P Index ETFs may be de-listed or otherwise cease trading and in such
event, S&P shall have no liability to CME arising out of such de-listing or
cessation. CME acknowledges that the de-listing of, or cessation in trading in,
an S&P Index ETF can and will affect CME’s ability to continue to create, issue,
list, trade, clear, market, and promote the associated S&P ETF Contracts.

 

8. CME SUBSTITUTE INDEX AND CONTRACTS.

 

(a) CME’s Rights Upon Discontinuation of an S&P Stock Index. Excluding with
respect to S&P ETF Contracts, if S&P discontinues compilation and publication of
any S&P Stock Index licensed to CME under this Agreement, CME shall have the
following rights:

 

(1) S&P shall, for the purpose of enabling CME, if CME chooses, to compile and
make use of its own substitute index (“CME Substitute Index”) with respect to
any discontinued S&P Stock Index, provide CME with a continuing non-exclusive
and royalty-free worldwide license to use the list of companies, shares
outstanding and divisors for such discontinued S&P Stock Index as of the Index
Discontinuation Date. S&P shall have no further obligations to CME with respect
to such discontinued S&P Stock Index or any Indexed Contract based upon such
Index after furnishing CME with the aforesaid information.

 

(2) As of the Index Discontinuation Date, CME shall not trade any Indexed
Contracts based upon the discontinued S&P Stock Index except as provided in
Section 7(b) of this Agreement and as follows: Upon receipt of any notice of
index discontinuation by S&P hereunder as provided in Section 7(b), CME may
elect, by written notice to S&P, to redesignate the discontinued S&P Stock Index
as a CME Substitute Index and continue to trade Indexed

 

Page 16



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

Contracts (“CME Substitute Contracts”) based upon such CME Substitute Index,
except that, from the date of such notice of election until the Index
Discontinuation Date of such S&P Stock Index, such CME Substitute Index shall be
described in a manner to clearly differentiate it from the discontinued S&P
Stock Index. CME shall have no obligation to make any payment of fees to S&P
with respect to the trading of CME Substitute Contracts that occurs after the
Index Discontinuation Date. After such election, CME may promote CME Substitute
Contracts based upon the CME Substitute Index provided that the S&P Marks are
not utilized by CME in connection therewith and CME prominently disclaims any
relationship with S&P with respect to the CME Substitute Contracts.

 

(b) Discontinuation of Trademark Licenses. If CME’s license to use any S&P Stock
Index terminates because of the termination or expiration of this Agreement, or
for any reason other than S&P’s discontinuation of its compilation and
publication, then CME shall not use the name “Standard & Poor’s” or “S&P” or
“CITIGROUP” in connection with the promotion or trading of any additional
Indexed Contracts that use such S&P Stock Index; provided, however, that Indexed
Contracts that use such S&P Stock Index, which are listed for trading on the
date of termination, may be traded using the relevant S&P Marks until expiration
or for 36 months, whichever occurs first. Following such termination, if CME
elects to trade CME Substitute Contracts on a CME Substitute Index, it may make
information references only to such S&P Stock Index, provided that CME disclaims
any relationship with S&P in connection therewith. The foregoing shall
nevertheless depend on the fact that S&P shall continue to compile and publish
such S&P Stock Index in which event S&P shall disseminate such Index to CME in
the same fashion as is currently being done, except that CME shall bear any
incremental costs incurred by S&P at any time in providing such service.

 

(c) S&P/CITIGROUP Indices. If at any time during the term of this Agreement,
CITIGROUP for any reason ceases participating in the compilation and publication
of the S&P/CITIGROUP Indices thereby preventing S&P from continuing to license
them to CME hereunder, S&P covenants and agrees that it shall, without
interruption, itself compile and publish substantially similar substitute
indices for CME’s use under the terms of this Agreement, and S&P shall have no
other obligations, and no liability, to CME hereunder arising out of CITIGROUP
ceasing to participate in the compilation and publication of the S&P/CITIGROUP
Indices. In such event, the parties agree that such substitute indices shall
replace the S&P/CITIGROUP Indices under this Agreement and that new trademarks
will be designated to replace the S&P/CITIGROUP Marks, and that CME’s use of the
S&P/CITIGROUP Indices and S&P/CITIGROUP Marks shall cease. It is understood that
the licensing of any such substitute indices shall be evidenced by a written
amendment to this Agreement, executed by S&P and CME.

 

9. S&P OBLIGATIONS.

 

(a) Regulatory Approvals or Investigations. S&P shall reasonably assist CME in
connection with the preparation of factual materials for presentation to the
CFTC, or any other governmental entity, in connection with any application by
CME for approval to trade any of the Indexed Contracts licensed hereunder, or
any investigations or hearings regarding any such Indexed Contracts.

 

Page 17



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(b) Calculation and Dissemination of Index Values. S&P or its agent shall
compute and, in a manner reasonably satisfactory to CME, disseminate to CME, the
value of each of the S&P Stock Indices at least once every fifteen seconds
during normal trading hours. The foregoing shall be at S&P’s expense, except
that S&P shall not be obligated to pay for any hardware, software,
communications or similar expenses associated with the receipt by CME of S&P
Stock Index values. S&P, or its agent, shall provide CME each trading day with
respect to each S&P Stock Index licensed to CME hereunder a special opening
quotation for use in settling Indexed Contracts that use such S&P Stock Index as
well as the percentage of underlying stocks that have opened trading that day in
the primary market or that have resumed trading after a trading halt in the
primary market. *****. Subject to Section 13 hereof, S&P shall use commercially
reasonable efforts to provide correct and timely calculation and dissemination
of the S&P Stock Indices and use its best efforts to (1) maintain a backup to
verify the calculation of the S&P Stock Indices on a continuing basis; (2) take
extra precautions to verify the accuracy of the daily closing index values; and
(3) inform CME each day of the closing numbers for each of the S&P Stock Indices
as soon as practicable after the close of trading of the underlying stocks.

 

(c) Third Party Trademarks and Intellectual Property. CME acknowledges that
certain designations used in the names of the S&P ETFs (e.g., “iShares”) and
other intellectual property rights embodied therein belong to third parties. No
rights to use trademarks or other intellectual property belonging to third
parties, with the exception of the S&P/Citigroup Indices and the S&P/Citigroup
Marks, are conveyed by this Agreement. S&P shall reasonably cooperate with CME
in acquiring such rights to the extent such rights are necessary for CME to
create, market, trade, clear or promote S&P ETF Contracts, however, CME is
solely responsible for securing all necessary licenses to use third- party
trademarks and intellectual property.

 

10. CME’s OBLIGATIONS.

 

(a) General. CME shall use its best efforts to protect the goodwill and
reputation of S&P and of the S&P Marks in connection with their use under this
Agreement. CME shall maintain high standards of fairness and truthfulness in,
and shall allow S&P, upon its request, to review and approve in advance, all CME
advertisements, brochures, promotional and informational materials relating to
or referring to the S&P Stock Indices or the Indexed Contracts. S&P shall
safeguard the confidentiality of any promotional or informational materials
furnished by CME for S&P’s review, as provided for in Section 12(b) hereof.

 

(b) Compliance with Applicable Laws. CME shall use its best efforts to comply
with the federal commodities laws and the rules there under insofar as those
laws and rules relate to the Indexed Contracts licensed hereunder. CME shall
take all necessary steps to ensure that the trading of the Indexed Contracts is
carried out in accordance with high ethical and legal standards. S&P shall have
no obligation or liability in connection therewith. This provision is intended
solely for the benefit of the parties hereto and not for the benefit of third
parties.

 

Page 18



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(c) CME Rulebook Disclaimers. CME shall use and disseminate the S&P Stock
Indices and the S&P Marks only in compliance with the terms and conditions of
this Agreement to ensure that S&P’s rights in the S&P Stock Indices and the S&P
Marks are in no way diminished or jeopardized and CME shall use its best efforts
to ensure that the public is in no way confused or misled as to such rights. CME
shall include the limitation on liability and disclaimers set forth in Appendix
4 to this Agreement in its rules, and take any other action necessary to ensure
that its members trading in Indexed Contracts are aware of the disclaimers and
aware of, and subject to, the limitation on liability set forth in Appendix 4.

 

(d) Cross-Margining Program. CME will use its best efforts to include the
Indexed Contracts in CME’s existing cross-margining program with the Options
Clearing Corporation unless CME reasonably determines in any case that such
cross-margining program is not appropriate.

 

(e) Regulatory Approvals. CME shall promptly file for and use its best efforts
to obtain and maintain any regulatory approval for the trading of Indexed
Contracts that is required during the term of this Agreement.

 

(f) CME Warranties. The CME represents and warrants to S&P that (1) the
execution and performance of this Agreement by the CME will not conflict with,
or result in a breach or violation of, any other agreement (written or oral) or
instrument to which CME is party or by which it is bound, and (2) this Agreement
has been duly authorized, executed and delivered by CME and constitutes a valid
and legally binding obligation of CME, enforceable in accordance with its terms.

 

(g) Listing of New Indexed Contracts. In addition to its obligations under
Section 2(f), CME shall promptly inform S&P in advance of each proposed listing
by CME of any Indexed Contract that is not listed on CME as of the Effective
Date. This obligation does not apply to the listing of new contract months
(expirations).

 

11. PROTECTION OF VALUE OF LICENSE.

 

(a) Trademark Registrations. During the term of this Agreement, S&P shall use
its best efforts to maintain in full force and effect U.S. federal registrations
of “Standard & Poor’s®,” “S&P®” and “S&P 500®.” CME shall reasonably cooperate
with S&P, at S&P’s expense, in the maintenance of such rights and registrations
and shall do such acts and execute such instruments as are reasonably necessary
and appropriate for such purposes.

 

(b) Unlicensed Use of S&P Stock Indices or S&P Marks. In the event S&P is
notified by CME or otherwise becomes aware that any of the S&P Stock Indices
that have been licensed exclusively to CME hereunder, or associated S&P Marks,
are to be or have been used by a Competitive Market without the prior written
consent of S&P, in connection with the trading by such Competitive Market of
Indexed Contracts that are traded by CME hereunder (“Unlicensed User”), and that
such use has or may reasonably be expected to have a material adverse impact
upon the benefits derived by CME from the licenses hereunder with respect to the

 

Page 19



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

Indexed Contracts that are made available for trading by the Unlicensed User
(“Impacted Indexed Contracts”), S&P shall have the option to either (i) use its
best efforts to terminate such use, including, without limitation, by initiating
litigation against any such Unlicensed User; or (ii) permit such Unlicensed User
to continue such use, in which case CME shall have the rights provided below.
S&P shall have thirty (30) days after being notified in writing by CME of such
unlicensed use in which to notify CME of S&P’s decision whether to seek to
terminate such use or permit it.

 

If S&P chooses to take action to terminate such unlicensed use, CME shall
continue to pay the license fees required hereunder to S&P during any litigation
relating to such unlicensed use, whether index-based or ETF-based, that is in
violation of CME’s exclusive rights granted in this Agreement. Such payments
will continue unless and until a court of competent jurisdiction (including but
not limited to a court of first instance) issues a final ruling adverse to S&P.
If the ruling allows the unlicensed use to continue, S&P shall reimburse CME for
all license fees paid by CME for the Impacted Indexed Contracts subsequent to
S&P’s receipt of notice from CME of the unlicensed use, and CME’s obligation to
pay license fees shall, except as provided below, cease going forward. For the
avoidance of doubt, CME’s reimbursement right applies only to the Impacted
Indexed Contract listed by CME and not fees paid for any other Indexed Contract.
If an adverse ruling is later reversed on appeal, CME shall pay to S&P a sum
equal to (a) all license fees that S&P previously reimbursed to CME, plus
(b) any license fees that CME would have paid to S&P under the terms of the
license during the pendency of the appeal, less (c) any damages that S&P is able
to collect relating to loss of license fees on subsequent review by the trial
court (excluding any recovery of S&P’s outside counsel costs and expenses
associated with the litigation).

 

With respect to S&P ETF Contracts, it is understood that if the current
litigation between S&P and International Securities Exchange, Inc. (“ISE”) is
finally adjudicated, including through all avenues of appeal, and it is
determined that ISE is not required to obtain a license from S&P in order to
list and trade SPDR options, then S&P will have sixty (60) days to notify CME
whether it intends in the future to challenge the unlicensed trading of S&P ETF
Contracts. If S&P determines that it will not challenge any such unlicensed use,
then upon notice to CME, S&P will no longer be required to protect the value of
CME’s exclusive license with respect to S&P ETF Contracts and CME will not be
required to remit license fees to S&P as a result of the trading of S&P ETF
Contracts by CME. If S&P informs CME within such sixty (60) day period that it
will challenge any such unlicensed use, then CME will continue to pay license
fees to S&P for S&P ETF Contracts and the two preceding paragraphs with respect
to unlicensed use will apply.

 

The right to receive the reimbursement described above and the elimination of
future license fee obligations (if S&P declines to appeal an adverse ruling or
is unsuccessful in doing so) will represent CME’s sole and exclusive remedy
against S&P in the event of such a ruling in S&P’s litigation with ISE (i.e.,
CME shall have no cause of action against S&P, including without limitation for
loss of future business profits, due to such a ruling or a decision by S&P not
to contest the trading by a Competitive Market of S&P ETF Contracts following a
ruling as described above in connection with such litigation). CME’s
reimbursement right will continue to

 

Page 20



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

apply only with respect to payments made by CME that relate to the S&P ETF
Contracts and not to other Indexed Contracts.

 

With respect to any effort by S&P short of litigation to terminate a third
party’s unlicensed use of the exclusively licensed S&P Stock Indices and
associated S&P Marks as contemplated under this Subsection 11(b), S&P shall,
within ten (10) days, give written notice to CME of any decision to cease such
effort to terminate such unlicensed use and of any adverse final decision in a
litigation regarding same, by any court or other governmental body as to which
there is no further appeal.

 

The costs of any litigation brought under this Subsection 11(b) shall be borne
entirely by S&P. CME may, in its sole discretion, join any such litigation in
order to protect its rights including seeking monetary damages. S&P will
continue to have sole control over such litigation at its option where CME
voluntarily joins a lawsuit initiated by S&P. However, CME shall have sole
control over its own decisions as a party to any causes of action separately
initiated by CME, even if subsequently joined with a lawsuit initiated by S&P;
provided, however, that in no event will CME be permitted to initiate a separate
litigation challenging the unlicensed use of the S&P Stock Indices and/or S&P
Marks unless S&P has first elected not to initiate litigation in response to
such unlicensed use as contemplated under this Section 11(b).

 

In the event litigation initiated pursuant to this Section 11(b) is decided
adversely to S&P through all avenues of appeal, or if S&P is otherwise
unsuccessful in terminating such party’s use of the Impacted Indexed Contract,
or if S&P notifies CME that it will not challenge such unlicensed use, then:

 

(1) S&P shall have no further liability to CME hereunder on account of such use
and shall not be deemed to have breached any of its representations, warranties
or agreements hereunder. Notwithstanding the foregoing, while this Agreement
remains in effect, S&P shall not enter into any agreement, written or oral, with
any third party, pursuant to which S&P will receive revenue, derived from the
trading of the Impacted Indexed Contracts;

 

(2) CME shall have the right to terminate this Agreement relating to the *****,
along with all rights and obligations of the parties thereto, except for *****,
provided that CME gives written notice of such termination to S&P within thirty
(30) days of receiving written notice from S&P that it will not seek to
terminate such unlicensed use or that its efforts to terminate such unlicensed
use have been unsuccessful; and

 

(3) if CME does ***** hereby to the *****, the total license fees payable by CME
under this Agreement in connection with all the ***** shall, for the duration of
the term of this Agreement, immediately be reduced to $*****.

 

It is understood that the rights and obligations under this Subsection 11(b) are
exclusively in relation to the ***** arising from any unlicensed use of the S&P
Stock Indices or S&P Marks. To remove any doubt, if an Unlicensed User trades an
Indexed Contract without a license and S&P, as contemplated in the first
paragraph of this Subsection 11(b), elects not to seek to terminate such use,
CME may choose to continue the license and pay the $***** fee for its continued
trading of the *****. In such a case, CME would still be obligated to pay the
license fees for trading other Indexed Contracts.

 

Page 21



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(c) Unlicensed Use by Entities Other Than a Competitive Market. If an entity
that is not a Competitive Market lists for trading an unlicensed product in
violation of CME’s exclusive rights, S&P shall use commercially reasonable
efforts to prevent such unlicensed use. However, if S&P determines in its
discretion that its interests in preserving its intellectual property are best
served by not challenging such use, or by granting a license to the unlicensed
user, S&P may do so. If S&P grants such a license, CME will be entitled to
receive ***** of the license fees paid to S&P under the license. Unlicensed or
licensed use (as provided above) by an entity that is not a Competitive Market
will not be deemed a breach of S&P’s obligations under this Agreement. For the
avoidance of doubt, the parties agree that “contracts for differences” that
utilize the S&P 500 Index and as of the Effective Date are being offered for
trading via the Internet outside of the U.S., fall into this category, and CME’s
rights to protection against such trading will be limited to the right to
receive its share of license fees if S&P decides to license such use.

 

12. PROPRIETARY RIGHTS.

 

(a) Security Measures. CME acknowledges that the S&P Stock Indices, including
the S&P/CITIGROUP Indices, are valuable assets of, and are selected,
coordinated, arranged and prepared solely by S&P, and S&P and CITIGROUP,
respectively, through the application of methods and standards of judgment used
and developed through the expenditure of considerable work, time and money. CME
agrees that it will take such security measures as are reasonably necessary in
order to prevent any unauthorized use of the information provided to it
concerning the selection, coordination, arrangement and preparation of the S&P
Stock Indices, including the S&P/CITIGROUP Indices.

 

(b) Obligations of Confidentiality. Each party shall treat as confidential, and
shall not disclose or transmit to any third party: (1) any documentation or
other materials that are marked as “Confidential and Proprietary” by the
providing party; or (2) the terms of this Agreement (“Confidential
Information”). Confidential Information as described in clause (1) of the
preceding sentence shall not include: (A) any information that is available to
the public or to the receiving party hereunder from sources other than the
providing party (provided that such source is not subject to a confidentiality
agreement with regard to such information); or (B) any information that is
independently developed by the receiving party without use of or reference to
information from the providing party. Notwithstanding the foregoing, either
party may reveal Confidential Information to any regulatory agency or court of
competent jurisdiction if such information to be disclosed is: (i) approved for
disclosure in writing by the providing party; or (ii) required by law,
regulatory agency or court order to be disclosed by the receiving party,
provided, however, that if permitted by law, prior written notice of such
required disclosure shall be given to the providing party and further provided,
however, that the receiving party shall cooperate with the providing party to
limit the extent of such disclosure.

 

Page 22



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

13. REPRESENTATIONS, WARRANTIES, DISCLAIMERS.

 

(a) Rights to Grant Licenses. S&P represents and warrants that S&P is the owner
of, or has the right to license CME to use, the S&P Stock Indices and S&P Marks,
as provided herein. S&P hereby represents and warrants to CME that CITIGROUP has
consented to S&P’s entry into this Agreement with CME.

 

(b) Responsibilities for Errors and Omissions. S&P shall promptly correct, or
instruct its agent to correct, any errors made in S&P’s computations of the S&P
Stock Indices that are brought to S&P’s attention by CME; provided, however,
that nothing in this Section 13 shall give CME the right to exercise any
judgment or require any changes with respect to S&P’s method of composing,
calculating or determining the S&P Stock Indices; and, further provided,
however, that nothing in this Section 13(b) shall be deemed to modify the other
provisions of this Section 13.

 

(c) Limitation of Liability. S&P shall obtain information for inclusion in or
for use in the calculation of the S&P Stock Indices from sources that S&P
considers reliable, but S&P accepts no responsibility for, and shall have no
liability for, any errors, omissions or interruptions therein. S&P does not
guarantee the accuracy and/or the completeness of the S&P Stock Indices or any
data included therein in connection with the trading of the Indexed Contracts,
or any other use. S&P makes no warranty, express or implied, as to results to be
obtained by any person or any entity from the use of the S&P Stock Indices or
any data included therein. S&P makes no express or implied warranties and
expressly disclaims all warranties of merchantability or fitness for a
particular purpose or use with respect to the S&P Stock Indices or any data
included therein.

 

(d) No Special Damages. Neither party shall have any liability for lost profits
or indirect, punitive, special, or consequential damages (including lost
profits) arising out of this Agreement, even if notified of the possibility of
such damages.

 

(e) Limitation on Damages. Without diminishing the disclaimers and limitations
set forth in this Section 13, in no event shall the cumulative liability of S&P
to CME exceed the license fees actually paid to S&P hereunder over the one-year
period preceding the date on which S&P is found liable to CME. The parties agree
that this limitation on liability is reasonable under the circumstances.

 

(f) Disclaimers, Limitations and Indemnification. CME agrees that the
disclaimers and limitations on liability that are set forth in Sections 13(b),
(c), (d) and (e) of this Agreement and S&P’s rights of indemnification under
Section 14 of this Agreement, as modified hereby, shall apply to S&P ETF
Contracts with equal effect as applied to Indexed Contracts, generally, under
this Agreement. S&P represents and warrants that S&P has the right to license
CME to use the S&P Stock Indices and S&P Marks, as provided in the Agreement.

 

Page 23



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

14. INDEMNIFICATION.

 

(a) CME’s Indemnification of S&P. Except as provided in Subsection (b) below,
CME shall indemnify and hold harmless S&P, its affiliates and their officers,
directors, employees and agents against any and all judgments, damages, costs or
losses of any kind (including reasonable attorneys’ and experts’ fees) as a
result of any claim, action, or proceeding that arises out of or relates to:
(1) this Agreement (other than a breach by S&P of its representations,
warranties and agreements hereunder); or (2) the Indexed Contracts; provided,
however, that S&P notifies CME promptly of any such claim, action or proceeding.
CME shall periodically reimburse S&P for its expenses incurred under this
Section 14. S&P shall have the right, at its own expense, to participate in the
defense of any claim, action or proceeding against which it is indemnified
hereunder; provided, however, it shall have no right to control the defense,
consent or judgment, or agree to settle any such claim, action or proceeding
without the written consent of CME without waiving the indemnity hereunder. CME,
in the defense of any such claim action or proceeding, except with the written
consent of S&P, shall not agree to entry of any judgment or enter into any
settlement which either does not include, as an unconditional term, the grant by
the claimant to S&P of a release of all liabilities in respect of such claims or
which otherwise adversely affects the rights of S&P.

 

(b) Exclusion from CME’s Indemnification Obligation. CME’s indemnification
obligations under Subsection (a) above shall not apply to: (1) the willful or
intentional misconduct of any of S&P’s officers, directors, employees, or
agents; (2) ***** in the S&P Stock Indices or any data included therein
originated by S&P; or (3) any breach by S&P of its representations, warranties,
or agreements made in this Agreement.

 

(c) No Third Party Beneficiaries. These indemnification provisions are solely
for the benefit of CME and S&P and are not intended to, and do not create, any
rights or causes of actions on behalf of any third party.

 

15. FORCE MAJEURE.

 

Neither S&P nor CME shall bear responsibility or liability for any losses
arising out of any delay in or interruptions of their respective performance of
their obligations under this Agreement due to any act of God, act of
governmental authority or act of public enemy or due to war, the outbreak or
escalation of hostilities, riot, fire, flood, civil commotion, insurrection,
labor difficulty (including, without limitation, any strike, or other work
stoppage or slow down), severe or adverse weather conditions, power failure,
communications line failure, or other similar cause beyond the reasonable
control of the party so affected.

 

16. INJUNCTIVE RELIEF.

 

In the event of a material breach by one party of provisions of this Agreement
relating to the Confidential Information of the other party, the parties
acknowledge and agree that damages would be an inadequate remedy and that the
non-breaching party shall be entitled to preliminary and permanent injunctive
relief to preserve such confidentiality or limit improper disclosure of

 

Page 24



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

such Confidential Information, but nothing herein shall preclude the
non-breaching party from pursuing any other action or remedy for any breach or
threatened breach of this Agreement. In the event of a material breach by CME of
provisions of this Agreement relating to dissemination of the S&P Stock Indices
or the unauthorized use of the S&P Stock Indices or S&P Marks, CME acknowledges
and agrees that damages would be an inadequate remedy to S&P and that S&P shall
be entitled to preliminary and permanent injunctive relief to enforce the
provisions hereof, but nothing herein shall preclude S&P from pursuing any other
action or remedy for any breach or threatened breach of this Agreement. All
remedies hereunder shall be cumulative.

 

17. GENERAL PROVISIONS.

 

(a) Assignment and Delegation. This Agreement is solely and exclusively between
the parties hereto and shall not be assigned or transferred, nor shall any duty
hereunder be delegated, by either party, without the prior written consent of
the other party, and any attempt to so assign or transfer this Agreement or
delegate any duty hereunder without such written consent shall be null and void.
This Agreement shall be valid and binding on the parties hereto and their
successors and permitted assigns.

 

(b) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to its subject matter. This Agreement supersedes the
1997 Agreement and all other previous agreements between the parties, if any,
with respect to the subject matter of this Agreement, including without
limitation those agreements listed in Appendix 3. There are no oral or written
collateral representations, agreements, or understandings except as provided
herein.

 

(c) Non-Waiver and Amendments. No waiver, modification, or amendment of any of
the terms and conditions hereof shall be valid or binding, unless such waiver,
modification, or amendment is in writing and signed by a duly authorized officer
of each of the parties hereto.

 

(d) Effect of Breach. No breach, default or threatened breach or default of this
Agreement by S&P shall relieve CME of its obligations under this Agreement with
respect to the protection of the property or proprietary nature of any property
which is the subject matter of this Agreement.

 

(e) Notices. All notices and other communications under this Agreement shall be:
(1) in writing; (2) delivered by hand, by registered or certified mail, return
receipt requested, or by facsimile transmission to the address or facsimile
number set forth below or such address or facsimile number as either party shall
specify by a written notice to the other; and (3) deemed given upon receipt.

 

Page 25



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

Notice to S&P:

Standard & Poor’s

55 Water Street

New York, New York 10041

Attention:

   Ms. Kathleen A. Corbet
President

Facsimile No:

   (212) 438-5723

 

With a copy to:

The McGraw-Hill Companies

1221 Avenue of the Americas

New York, NY 10020

Attention:

   General Counsel

Facsimile No:

   (212) 512-4827

 

Notice to CME:

Chicago Mercantile Exchange

20 South Wacker Drive

Chicago, IL 60606

Attention:

   Craig S. Donohue, CEO

Facsimile No:

   (312) 930-3207

 

With a copy to:

Chicago Mercantile Exchange

20 South Wacker Drive

Chicago, Illinois 60606

Attention:

   General Counsel

Facsimile No:

   (312) 930-3323

 

(f) Governing Law. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of New York.

 

(g) Choice of Jurisdiction. Each party agrees that in connection with any legal
action or proceeding arising with respect to this Agreement, such action or
proceeding shall be brought only in the United States District Court for the
Southern District of New York or in the Supreme Court of the State of New York
in and for the First Judicial Department, and each party agrees to submit to the
jurisdiction of those courts and venue in those courts and to waive any claim
that either court is an inconvenient forum.

 

(h) Survival. Section 12, Section 13 and Section 14 shall survive the expiration
or termination of this Agreement.

 

Page 26



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

STANDARD & POOR’S       CHICAGO MERCANTILE EXCHANGE INC.

BY

  /s/    KATHLEEN CORBET              

BY

  /s/    CRAIG S. DONOHUE        

Name:

  Kathleen Corbet      

Name:

  Craig S. Donohue

Title:

  President      

Title:

  Chief Executive Officer

Date: October 31, 2005

     

Date: October 31, 2005

 

Page 27



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 1

 

The S&P Stock Indices collectively covered by and referred to in this Agreement
are the following:

 

1. S&P 500 Stock Price Index

 

2. S&P 100 Stock Price Index

 

3. S&P MidCap 400 Index

 

4. S&P SmallCap 600 Index

 

5. S&P 500/CITIGROUP Growth Index

 

6. S&P 500/CITIGROUP Value Index

 

7. S&P Energy Stock Price Index

 

8. S&P Financial Stock Price Index

 

9. S&P High Technology Stock Price Index

 

10. S&P Public Utility Stock Price Index

 

11. S&P Consumer Staple Stock Price Index

 

12. S&P Transportation Stock Price Index

 

13. S&P Euro Index

 

14. S&P Euro Plus Index

 

15. S&P Euro 350 Index

 

16. S&P / TOPIX 150 Index

 

17. S&P 500 GICS Sector Indices

 

18. S&P Asia 50

 

Solely for the purposes of CME’s index value dissemination as provided in
Appendix 7, CME shall have dissemination rights with respect to the following
indices:

 

  1. S&P Euro 350 Finance Index

 

Page 28



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

  2. S&P Euro 350 Information Index

 

  3. S&P Euro 350 Telecom Index

 

  4. *****

 

  5. S&P Global 1200

 

  6. *****

 

  7. *****

 

  8. *****

 

  9. *****

 

  10. *****

 

Page 29



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 2

 

The S&P Marks collectively covered by and referred to in this Agreement are the
following:

 

1. S&P

 

2. Standard & Poor’s

 

3. Standard & Poor’s 500

 

4. 500

 

5. S&P 100

 

6. Standard & Poor’s 100

 

7. S&P MidCap 400 Index

 

8. Standard & Poor’s 100

 

9. S&P SmallCap 600 Index

 

10. Standard & Poor’s

 

11. S&P 500/CITIGROUP Growth Index

 

12. Standard & Poor’s 500/CITIGROUP Growth Index

 

13. S&P 500/CITIGROUP Value Index

 

14. Standard & Poor’s 500/CITIGROUP Value Index

 

15. S&P Energy Stock Price Index

 

16. Standard & Poor’s Energy Stock Price Index

 

17. Standard & Poor’s Financial Stock Price Index

 

18. S&P High Technology Stock Price Index

 

19. Standard & Poor’s High Technology Stock Price Index

 

20. S&P Public Utility Stock Price Index

 

21. Standard & Poor’s Public Utility Stock Price Index

 

22. S&P Consumer Staple Stock Price Index

 

23. Standard & Poor’s Consumer Staple Stock Price Index

 

24. S&P Transportation Stock Index

 

25. Standard & Poor’s Transportation Stock Price Index

 

26. S&P Euro Index

 

27. S&P Euro Plus Index

 

28. S&P / TOPIX 150 Index

 

29. S&P 500 GICS Sector Indices

 

30. SPDR

 

31. Standard & Poor’s Depositary Receipts

 

32. S&P Asia 50

 

Page 30



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 3

 

Prior license agreements and amendments between S&P and CME are the following:

 

1. The 1997 Agreement and the “Prior License Agreements” listed in Appendix 3 to
the 1997 Agreement that the 1997 Agreement superseded.

 

2. S&P Euro index and S&P Euro Plus index amendment dated March 2, 1999

 

3. Calculation and disseminations of indices amendment dated April 14, 1999

 

4. MEFF sublicense amendment dated July 27, 1999

 

5. S&P E-mini MidCap 400 Index amendment dated December 26, 2001

 

6. S&P/TOPIX 150 Index amendment dated January 17, 2002

 

7. S&P 500 GICS sectors amendment dated April 22, 2002

 

8. Market data dissemination letter dated April 22, 2002

 

9. S&P Asia 50 Index amendment dated July 8, 2004

 

10. Letter Amendment re: S&P contact information dated November 12, 2004.

 

11. ETF futures amendment dated February 18, 2005.

 

12. CME-S&P Index License Agreement to Amend dated September 20, 2005.

 

Page 31



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 4

 

Limitation of Standard & Poor’s Liability

Rule         .

   Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”),
licenses the Exchange to use various S&P stock indices (“S&P Stock Indices”) in
connection with the trading of futures contracts and options on futures
contracts based upon such indices. S&P shall have no liability for any damages,
claims, losses or expenses caused by any errors or delays in calculating or
disseminating the S&P Stock Indices. S&P Disclaimer

Rule         .

   Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”),
does not guarantee the accuracy and/or completeness of the S&P Stock Indices or
any data included therein. S&P makes no warranty, express or implied, as to the
results to be obtained by any person or any entity from the use of the S&P Stock
Indices or any data included therein in connection with the trading of futures
contracts, options on futures contracts or any other use. S&P makes no express
or implied warranties, and expressly disclaims all warranties of merchantability
or fitness for a particular purpose or use with respect to the S&P Stock Indices
or any data included therein. Without limiting any of the foregoing, in no event
shall S&P have any liability for any special, punitive, indirect, or
consequential damages (including lost profits), even if notified of the
possibility of such damages. S&P ETF Contracts Disclaimer

Rule         .

   Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”),
does not guarantee the accuracy and/or completeness of the S&P Stock Indices or
any data included therein. S&P makes no warranty, express or implied, as to the
results to be obtained by any person or any entity from the use of the S&P Index
ETFs or any data included therein in connection with the trading of futures
contracts, options on futures contracts or any other use. S&P makes no express
or implied warranties, and expressly disclaims all warranties of merchantability
or fitness for a particular purpose or use with respect to the S&P Index ETFs or
any data included therein. Without limiting any of the foregoing, in no event
shall S&P have any liability for any special, punitive, indirect, or
consequential damages (including lost profits), even if notified of the
possibility of such damages.

 

Page 32



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 5

 

Calculation Methodology Example

 

Initial Conditions:

 

1/1/00:

   S&P 500 contract multiplier of $***** reduced to $***** (i.e. by a factor of
*****);

1/1/95-1/1/00:

   Average ***** volume of ***** contracts traded;

1/1/00-1/1/01:

   License fee of $***** based on actual volume and adjusted rate (i.e. *****).

1/1/01-1/1/02:

   License fee of $***** based on actual volume and adjusted rate (i.e. *****).

1/1/02-1/1/03:

   License fee of $***** based on actual volume and adjusted rate (i.e. *****).

 

1. On January 1, 2000, upon reduction in the S&P 500 contract multiplier, the
per-trade license fee paid on the S&P 500 contract is proportionately reduced.

 

*****

 

2. On January 1, 2001, multiply the average ***** volume in the S&P 500 contract
for the ***** prior to the reduction in the S&P 500 contract multiplier by the
unadjusted license fee in the S&P 500 Contract.

 

*****

 

3. On January 1, 2001, and ***** thereafter, the total license fee paid to S&P
by CME in regard to the S&P 500 contract for the ***** is calculated. *****.

 

4. CME pays S&P the *****.

 

*****

 

*****

 

*****.

 

5. Repeat steps 3 and 4 every ***** for the remainder of the term of the
Agreement.

 

6. The adjustment made to S&P is capped at a per-trade rate of $*****.

 

Page 33



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 6

 

Calculation Methodology Example

 

Initial Conditions:

 

1/1/00

   CME launches Competitive Contract

1/1/95-1/1/00:

   Average ***** volume of ***** S&P Affected Contracts traded;

1/1/96-1/1/01:

   Average ***** volume of ***** S&P Affected Contracts traded;

1/1/00-1/1/01:

   ***** Volumes:     

S&P Affected Contract = *****;

    

Competitive Contract = *****;

1/1/01-1/1/02:

   ***** Volumes:     

S&P Affected Contract = *****;

    

Competitive Contract = *****;

 

1. The average ***** volume for the S&P Affected Contract in the rolling *****
period minus the volume for the S&P Affected Contract in the ***** period
immediately following the rolling ***** period (“Volume Shortfall”). If Volume
Shortfall is less than 0, then, for the purposes of this calculation, Volume
Shortfall shall equal 0.

 

Year 1 Volume Shortfall = *****;

 

Year 2 Volume Shortfall = *****.

 

2. Multiply Volume Shortfall by the average per Contract license fee paid to S&P
by CME for the S&P Affected Contract during the ***** preceding the time of
calculation (“S&P Revenue Shortfall”).

 

Year 1 S&P Revenue Shortfall = *****

 

Year 2 S&P Revenue Shortfall = *****

 

3. The total Normalized Volume is calculated by the following five (5) steps:

 

*****

 

(a) The Normalization Factor is calculated:

 

*****

 

*****

 

(b) Normalized Volume is calculated:

 

Year 1: *****

 

Year 2: *****

 

Page 34



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

(c) Repeat steps (a) and (b) for each Competitive Contract as it relates to the
S&P Affected Contract.

 

(d) Sum the Normalized Volumes for all Competitive Contracts as they relate to
the S&P Affected Contract.

 

Year 1: *****

 

Year 2: *****

 

(e) Multiply the sum from step (d) by the per-trade license fee paid for the S&P
Affected Contract at the time this calculation is being performed. (“Total
Normalized Revenue”).

 

Year 1: *****

 

Year 2: *****

 

The payment to S&P for the ***** period in question is the *****.

 

Year 1: *****

 

Year 2: *****

 

Page 35



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

APPENDIX 7

 

1. S&P Stock Index Fees. Third party communications vendors that are not
existing S&P Vendors (as defined below) and that wish to obtain from CME the
right to display the S&P Stock Indices via a publicly available Internet website
or a private network or intranet website (“Communications Vendors”) shall be
required to pay the following fees (“Stock Index Fees”).

 

(a) Any Communications Vendor that wishes to display the S&P Stock Indices on a
website that provides access to the S&P Stock Indices only to certain authorized
users (i.e., users whose access to the website is conditioned on use of an
assigned password, user identification number or similar identifying
information) will be required to pay monthly Stock Index Fees, based on the
number of authorized users permitted to access the S&P Stock Indices during that
month and whether the Communications Vendor distributes real-time S&P Stock
Indices or delayed (i.e., non-real-time) S&P Stock Indices. CME shall invoice
these Communications Vendors on a quarterly basis.

 

Real-Time S&P Stock Indices        

--------------------------------------------------------------------------------

  

Monthly Stock Index Fee

--------------------------------------------------------------------------------

*****

  

*****

*****

  

*****

*****

  

*****

Delayed S&P Stock Indices

    

*****

  

*****

*****

  

*****

*****

  

*****

Real-Time and Delayed S&P Stock Indices

  

*****

 

(b) Any Communications Vendor that wishes to display the S&P Stock Indices on a
publicly available website (i.e., where use of the website is not conditioned on
use of an assigned password, user identification or similar identifying
information), will be required to pay the following annual Stock Index Fees,
which vary based on (i) the number of uniform resource locators (“URLs”) on
which the S&P Stock Indices will be displayed, (ii) whether the Communications
Vendor receives the S&P Stock Indices directly from CME (“CME Data Vendor”) or
via a CME Data Vendor (“Third Party Data Vendor”), and (iii) whether the
Communications Vendor distributes real-time S&P Stock Indices or delayed S&P
Stock Indices. These fees include the right to display up to, but not more than,
four S&P Stock Indices per URL. Any Communications Vendor that wishes to display
more than four S&P Stock Indices on a URL will be required to pay an additional
fee determined by S&P after reasonable consultation with CME in accordance with
Section 6 below. CME will invoice these Communications Vendors on an annual
basis.

 

     Real-Time Distributor


--------------------------------------------------------------------------------

  Delayed Distributor


--------------------------------------------------------------------------------

CME Data Vendor

   *****   *****

Third Party Data Vendor

   *****   *****

 

2. Separate S&P Stock Index Distribution. Any Communications Vendor that wishes
to display only the S&P Stock Indices, and not any other CME-distributed data,
will be

 

Page 36



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

required to pay $***** per year in addition to any applicable Stock Index Fees
under Section 1(a) or 1(b) of this Appendix 7. If such Communications Vendor
subsequently subscribes to other CME-distributed data, CME will issue a credit
to that Communications Vendor equal to a pro-rated portion of the $*****, based
on the number of months remaining in the year for which the $***** fee was paid.
This credit will be applied against applicable CME data fees.

 

3. Revenue Sharing. Except as set forth below, the parties agree that they will
share the Stock Index Fees collected by CME from Communications Vendors, such
that ***** of the collected Stock Index Fees will be remitted by CME to S&P
(“S&P Share”) and ***** will be retained by CME (“CME Share”). Within 60 days
following the end of each three-month period following the April 22, 2002 (a
“Quarter”), CME will determine the total collected Stock Index Fees during that
Quarter and will remit to S&P the S&P Share. If at the end of the first
twelve-month period following April 22, 2002 or any anniversary thereof, the
dollar value of the total S&P Share for that twelve-month period is less than
***** (the “Minimum Annual S&P Share”), CME shall pay to S&P an amount equal to
the difference between the dollar value of the total S&P Share for that
twelve-month period and the Minimum Annual S&P Share.

 

4. Existing S&P Vendors. The parties acknowledge that prior to and subsequent to
April 22, 2002, S&P has entered, and/or may enter, into agreements directly with
various third party communications vendors in connection with their display of
some or all of the S&P Stock Indices (“S&P Vendors”). CME shall not have the
right to receive any portion of the fees S&P collects directly from the S&P
Vendors for as long as S&P maintains its own contractual relationship with them
in connection with the S&P Stock Indices.

 

5. Additional CME Responsibilities.

 

(a) CME will require Communications Vendors to sign a contract in a form
substantially similar to one of the Vendor Agreements used by CME on or about
April 22, 2002.

 

(b) CME will submit to S&P on a quarterly basis a report indicating the
Communications Vendors to which CME has disseminated the S&P Stock Indices, the
corresponding number of Internet websites on which the S&P Stock Indices are
being displayed or, if applicable, the number of authorized users permitted to
access the S&P Stock Indices, and payment and account balance information.

 

(c) CME shall employ commercially reasonable efforts to collect from
Communications Vendors the Stock Index Fees that are specified in each invoice.

 

6. Additional S&P Responsibilities. S&P may modify the Stock Index Fees at any
time by providing to CME at least 90 days’ prior written notice. S&P agrees that
it will consult with CME prior to decreasing the Stock Index Fees; provided,
however, that (i) in no event during the term of this Agreement may the Stock
Index Fees charged by S&P to any Communications Vendor or S&P Vendor be less
than the Stock Index Fees payable by Communications Vendors that receive the S&P
Stock Indices through CME and (ii) if in the future S&P enters into an agreement
with a third party redistributor that provides for S&P to receive a lower
percentage of the Stock Index Fees than is set forth under Section 3 of this
Agreement, S&P shall immediately so notify CME in writing and the percentage of
Stock Index Fees payable by CME to S&P hereunder shall immediately be reduced to
equal such lower percentage.

 

Page 37